DETAILED ACTION
Introduction 
Claims 1-20 have been examined in this application. Claims 1, 3, 7-9, 11, 13 and 17 are amended. This is a Non-Final Office Action in response to Arguments and Amendments filed on 5/12/22. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
Response to Arguments
In response to the “Arguments and Amendments” dated 5/12/2022, with respect to the “Claim Rejections under 103”, the Applicant argues that Solyom does not disclose “a probability of completion” and argues that the Final Office Action filed 2/15/2022 misinterprets Solyom.  Applicant argues that Solyom must disclose “the probability is determined based on the completion of the planned route”. Applicant further argues that “sensor unavailability is not completing a planned route”. In paragraph [0100], Solyom links the determining of sensor unavailability (which is determined as a probability in prior paragraphs) to the impossibility of driving a route. This means that an unavailable sensor determination is linked to a route that cannot be completed. Therefore, the determining of a probability of sensor unavailability is directly tied to the ability for a route to be completed. The probability of sensor unavailability is representative of the complete-ability of the route, since a probability above a certain threshold would result in a route which could not be completed. A probability of sensor unavailability on a route that results in an impossible route to traverse is determining a probability that the route will not be completed since the concepts are linked.  	Applicant further argues on p. 13 of Arguments that Solyom does not disclose “an occurrence of a condition in the local astronomical data associated with a decrease in an illumination level surrounding the vehicle.” Firstly, “local astronomical data” is afforded its BRI in view of the specification. “Local” is not defined in the specification and appears to be any astronomical data at any location along the route ([0022]). Therefore, any determination of the relatively local astronomical conditions along a route – wherein the astronomical conditions are associated with a decrease in an illumination level surrounding the vehicle – would read on the limitation. Solyom teaches exactly this in at least [0033].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1).
As per Claim 1, Solyom et al. discloses a system for determining an action for a vehicle, the system comprising an electronic controller configured to 
determine a planned route of the vehicle ([0042-0043, 0077, 0091]; Fig. 1a Vehicle system 2 determines an initial route, for example a preferred route); 
determine local astronomical data based upon the planned route ([0029, 0033-0036, 0085]; Determine surrounding condition data, such as sun-light conditions, along the preferred route)
compare the local astronomical data to the planned route of the vehicle to determine a probability of completion of the planned route based on a time of travel of the vehicle and a time associated with an occurrence of a condition of the local astronomical data associated with a portion of the planned route, wherein the condition of the local astronomical data associated with a portion of the planned route is a decrease in an illumination level surrounding the vehicle, wherein the time of travel is associated with travel from a current location of the vehicle to the portion of the planned route ([0029, 0089, 0092-0093, 0099-0100]; Countermeasures are taken depending on a determined probability a sensor – e.g. camera or other sun-sensitive sensor – will become unavailable, the unavailability of a sensor being a factor in determining the route taken (impossibility of autonomous travel is determined based on unavailability [0100]]). Unavailability of sensor is based on situations where it is likely that there will be a decrease in sunlight (i.e. “illumination level”) [0031]. The time associated with sun-caused disruption is known [0099, 0102] an in order to predict that the sun will affect the vehicle driving along a route, the relative time must be known; therefore, the current time of the vehicle inherent in the forecasted time until sensor disruption is known and associated with the route in that it is the time the route is being driven); and 

While Solyom et al. discloses determining a probability of completion based on a time of travel and time associated with the occurrence of a condition of the local astronomical data, Solyom et al. does not explicitly disclose that this comparison includes comparing an estimated amount of travel time to this time of occurrence of a condition of the local astronomical data corresponding to the current location of the vehicle and the portion of the planned route. 

However, Yalla teaches: that the comparison with local astronomical data can be made by comparing an estimated amount of travel time to this time of occurrence of a condition of the local astronomical data corresponding to the current location of the vehicle and the portion of the planned route ([0005, 0030-0032]; Fig. 4 Analyze whether portions of the route are predicted to take place in periods of time where sunlight causes sensor degradation based on an estimated time of arrival at the destination and sun condition times). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Yalla with the motivation being to provide navigation modifications that increase sensor functionality by considering lighting condition changes along longer routes and by considering traffic delays etc. as detailed in Yalla [0032]. 

	Furthermore, Solyom et al. discloses: 
if the probability of completion when compared to a threshold indicates that the route will not be completed with proper sensor functionality, generate a command to perform an action for the vehicle, wherein the action corresponds to navigation of the vehicle to avoid the occurrence of the condition while completing the planned route ([0025, 0052, 0100] Determine probability that route will not be completed with proper sensor function based on probability of sensor unavailability exceeding a threshold and generate an alternative route or stop the vehicle (commands indicating actions for the vehicle)).

While Solyom et al. discloses determining a probability that the sensor will become unavailable to complete a route exceeds a threshold and control movement of the vehicle to avoid the occurrence of the condition ([0024-0025, 0100], Solymon et al. does not explicitly disclose determining that the probability of completion is below a threshold. 

However, Bhalla et al. teaches: that the same determination of Solymon et al. could be made by determining that estimated probability that the sensor will be available to complete a route autonomously is below a threshold and generate a command indicating an action for the vehicle ([0076, 0079, 0142]; Fig. 13 and Claim 13, Probability that a sensor quality is sufficient to complete a route is below a threshold, generate a command for the vehicle). 

Solyom et al. discloses the claimed invention except that a command is generated based on a probability of completion unreliability being greater than a threshold instead of probability of completion being less than a threshold, Bhalla et al. shows that generating a command based on probability of completion reliably being below a threshold is an equivalent in the art. Therefore, because the two methods of determining a probability that a route will not be completed were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the determination of probability of completion unreliability being above a threshold in Solymon for the probability of completion being below a threshold in Bhalla et al.   

As per Claim 2, Solyom et al. discloses the system of claim 1, wherein the probability of completion of the planned route is further determined based on traffic data along the planned route ([0029, 0050] Probability of completion is based on traffic data on planned route).

As per Claim 3, Solyom et al. discloses the system of claim 1, wherein the movement is at least one selected from the group consisting of not departing on the planned route (staying on the planned route when no unavailability is determined), navigating the vehicle to a safe location to stop ([0054]), and stopping the vehicle at a current location of the vehicle ([0105]).

As per Claim 7, Solyom et al. discloses the system of claim 3, wherein re-planning the route includes modifying at least one portion of the route to prioritize travelling along a latitudinal direction instead of a longitude direction relative to the condition ([0092-0093, 0100]; Fig. 2B Re-route of longitude and latitude driving. For example, route 10a may be selected with prioritizes latitude driving near point B instead of longitude driving).

As per Claim 9, Solyom et al. discloses the system of claim 1, wherein the local astronomical data is received from a remote server ([0015, 0028, 0082]; Fig. 1a Surrounding condition data, for example sun-light data, may be stored in a remote server).

As per Claim 11, Solyom et al. discloses a method for determining an action for a vehicle, the method comprising 
determining, with an electronic controller, a planned route of the vehicle ([0042-0043, 0077, 0091]; Fig. 1a Vehicle system 2 determines an initial route, for example a preferred route); 
determining, with the electronic controller, local astronomical data based upon the planned route ([0029, 0033-0036, 0085]; Determine surrounding condition data, such as sun-light conditions, along the preferred route)
comparing, with the electronic controller, the local astronomical data to the planned route of the vehicle to determine a probability of completion of the planned route based on a time of travel of the vehicle and a time associated with an occurrence of a condition of the local astronomical data associated with a portion of the planned route, wherein the condition of the local astronomical data associated with a portion of the planned route is a decrease in an illumination level surrounding the vehicle, wherein the time of travel is associated with travel from a current location of the vehicle to the portion of the planned route ([0029, 0089, 0092-0093, 0099-0100]; Countermeasures are taken depending on a determined probability a sensor – e.g. camera or other sun-sensitive sensor – will become unavailable, the unavailability of a sensor being a factor in determining the route taken (impossibility of autonomous travel is determined based on unavailability [0100]]). Unavailability of sensor is based on situations where it is likely that there will be a decrease in sunlight (i.e. “illumination level”) [0031]. The time associated with sun-caused disruption is known [0099, 0102] an in order to predict that the sun will affect the vehicle driving along a route, the relative time must be known; therefore, the current time of the vehicle inherent in the forecasted time until sensor disruption is known and associated with the route in that it is the time the route is being driven); and 

While Solyom et al. discloses determining a probability that the sensor will become unavailable to complete a route exceeds a threshold and control movement of the vehicle to avoid the occurrence of the condition ([0024-0025, 0100]), Solyom et al. does not explicitly disclose that this comparison includes comparing an estimated amount of travel time to this time of occurrence of a condition of the local astronomical data corresponding to the current location of the vehicle and the portion of the planned route. 

However, Yalla teaches: that the comparison with local astronomical data can be made by comparing an estimated amount of travel time to this time of occurrence of a condition of the local astronomical data corresponding to the current location of the vehicle and the portion of the planned route ([0005, 0030-0032]; Fig. 4 Analyze whether portions of the route are predicted to take place in periods of time where sunlight causes sensor degradation based on an estimated time of arrival at the destination and sun condition times). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Yalla with the motivation being to provide navigation modifications that increase sensor functionality by considering lighting condition changes along longer routes and by considering traffic delays etc. as detailed in Yalla [0032]. 

	Furthermore, Solyom et al. discloses: 
if the probability of completion when compared to a threshold indicates that the route will not be completed with proper sensor functionality, generating, with the electronic controller, a command to perform an action for the vehicle, wherein the action corresponds to navigation of the vehicle to avoid the occurrence of the condition while completing the planned route ([0025, 0052, 0100] Determine probability that route will not be completed with proper sensor function based on probability of sensor unavailability exceeding a threshold and generate an alternative route or stop the vehicle (commands indicating actions for the vehicle)).

While Solyom et al. discloses determining probability that the sensor will become unavailable to complete a route exceeds a threshold and generate a command indicating an action [0025], Solymon et al. does not explicitly disclose determining that the probability of completion is below a threshold. 

However, Bhalla et al. teaches: that the same determination of Solymon et al. could be made by determining that estimated probability that the sensor will be available to complete a route autonomously is below a threshold and generate a command indicating an action for the vehicle ([0076, 0079, 0142]; Fig. 13 and Claim 13, Probability that a sensor quality is sufficient to complete a route is below a threshold, generate a command for the vehicle). 

Solyom et al. discloses the claimed invention except that a command is generated based on a probability of completion unreliability being greater than a threshold instead of probability of completion being less than a threshold, Bhalla et al. shows that generating a command based on probability of completion reliably being below a threshold is an equivalent in the art. Therefore, because the two methods of determining a probability that a route will not be completed were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the determination of probability of completion unreliability being above a threshold in Solymon for the probability of completion being below a threshold in Bhalla et al.   

As per Claim 12, Solyom et al. discloses the method of claim 11, wherein the probability of completion of the planned route is further determined based on traffic data along the planned route ([0029, 0050] Probability of completion is based on traffic data on planned route).

As per Claim 13, Solyom et al. discloses the method of claim 11, wherein the action is at least on of an action selected from the group consisting of: not departing on the planned route (staying on the planned route when no unavailability is determined), navigating the vehicle to a safe location to stop ([0054]), stopping the vehicle at a current location of the vehicle ([0105]), and re-planning the planned route to allow completion ([0052, 0100]; Stop the vehicle or re-plan the route to allow for completion autonomously, which may be performed before departing).

As per Claim 17, Solyom et al. discloses the method of claim 13, wherein re-planning the route includes modifying at least one portion of the route to prioritize travelling along a latitudinal direction instead of a longitudinal direction relative to the condition ([0092-0093, 0100]; Fig. 2B Re-route of longitude and latitude driving. For example, route 10a may be selected with prioritizes latitude driving near point B instead of longitude driving).


As per Claim 19, Solyom et al. discloses the method of claim 11, wherein the local astronomical data is received from a remote server ([0015, 0028, 0082]; Fig. 1a Surrounding condition data, for example sun-light data, may be stored in a remote server).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107 in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Joyce et al. (US 2018/0046182 A1).

As per Claim 4, Solyom et al. discloses the system of claim 3, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose: 
wherein the navigating the vehicle to the safe location to stop includes navigating the vehicle to a known safe harbor location.

However, Joyce et al. teaches: 
wherein the navigating the vehicle to the safe location to stop includes navigating the vehicle to a known safe harbor location ([0017, 0049-0053, 0057, 0086]; Fig. 2A-2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will navigated to a safe location, such as a parking location (known safe harbor location)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., with the motivation being to mitigate risk to the passengers of the vehicle while considering their individual circumstances as detailed in Joyce et al. [0001, 0064].

As per Claim 5, Solyom et al. discloses the system of claim 3, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose:
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved.

However, Joyce et al. teaches: 
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved ([0017, 0049-0053, 0057, 0081, 0086]; Fig. 2A-Fig. 2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will be halted in place (stopped at current position) and send message to service provider that vehicle needs to be towed).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., with the motivation being to mitigate risk to the passengers of the vehicle while considering their individual circumstances as detailed in Joyce et al. [0001, 0064]. 

As per Claim 14, Solyom et al. discloses the method of claim 13, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose: 
wherein the navigating the vehicle to the safe location to stop includes navigating the vehicle to a known safe harbor location.

However, Joyce et al. teaches: 
wherein the navigating the vehicle to the safe location to stop includes navigating the vehicle to a known safe harbor location ([0017, 0049-0053, 0057, 0086]; Fig. 2A-2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will navigated to a safe location, such as a parking location (known safe harbor location)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., with the motivation being to mitigate risk to the passengers of the vehicle while considering their individual circumstances as detailed in Joyce et al. [0001, 0064].

As per Claim 15, Solyom et al. discloses the method of claim 13, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose:
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved.

However, Joyce et al. teaches: 
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved ([0017, 0049-0053, 0057, 0081, 0086]; Fig. 2A-Fig. 2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will be halted in place (stopped at current position) and send message to service provider that vehicle needs to be towed).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., with the motivation being to mitigate risk to the passengers of the vehicle while considering their individual circumstances as detailed in Joyce et al. [0001, 0064]. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Kutila et al. (US 2019/0294167 A1).

As per Claim 6, Solyom et al. discloses the system of claim 3, 

Solyom et al. does not disclose: 
wherein re-planning the route includes modifying at least one portion of the route to reduce driving time.

However, Kutila et al. teaches: 
wherein re-planning the route includes modifying at least one portion of the route to reduce driving time ([0092, 0098, 0129]; Re-route an AV based on predicted sensor unreliability and re-route planning includes reducing a driving time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Kutila et al. with the motivation being to provide a route that is more comfortable for drivers by optimizing driving time in addition to autonomous driving functions as detailed in Kutila et al. [0050, 0129]. 

As per Claim 16, Solyom et al. discloses the method of claim 13, 

Solyom et al. does not disclose: 
wherein re-planning the route includes modifying at least one portion of the route to reduce driving time.

However, Kutila et al. teaches: 
wherein re-planning the route includes modifying at least one portion of the route to reduce driving time ([0092, 0098, 0129]; Re-route an AV based on predicted sensor unreliability and re-route planning includes reducing a driving time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Kutila et al. with the motivation being to provide a route that is more comfortable for drivers by optimizing driving time in addition to autonomous driving functions as detailed in Kutila et al. [0050, 0129]. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Ho et al. (US 2019/0120640 A1).

As per Claim 8, Solyom et al. discloses the system of claim 7, wherein the modification of the at least one portion of the route is determined based upon a sun shadow determined from the local astronomical data, wherein the sun shadow indicates a lack of sufficient lighting conditions ([0032-0036, 0093]; Sun conditions and associated shadowing, for example cloud coverage etc., is considered in determining route modification)

While Solyom et al. discloses the above limitations including route modifications to accommodate autonomous driving based on determined lighting conditions, for example based upon a sun shadow determined from the local astronomical data Solyom et al. does not disclose: the route modifications are based on a cost function associated with lighting conditions. 

However, Ho et al. teaches: routing based upon a cost function associated with lighting conditions ([0201-0202, 0204, 0233]; Table 5 and Fig. 16 Cost function associated with lighting conditions, such as sunlight weather etc. is used to determine a route for an autonomous vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ho et al. with the motivation being increase safety by considering the specific autonomous features of the vehicle as detailed in Ho et al. [0029, 0227]. 

As per Claim 18, Solyom et al. discloses the method of claim 17, wherein the modification of the at least one portion of the route is determined based upon a sun shadow determined from the local astronomical data, wherein the sun shadow indicates a lack of sufficient lighting conditions ([0032-0036, 0093]; Sun conditions and associated shadowing, for example cloud coverage etc., is considered in determining route modification)

While Solyom et al. discloses the above limitations including route modifications to accommodate autonomous driving based on determined lighting conditions, for example based upon a sun shadow determined from the local astronomical data Solyom et al. does not disclose: the route modifications are based on a cost function associated with lighting conditions. 

However, Ho et al. teaches: routing based upon a cost function associated with lighting conditions ([0201-0202, 0204, 0233]; Table 5 and Fig. 16 Cost function associated with lighting conditions, such as sunlight weather etc. is used to determine a route for an autonomous vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ho et al. with the motivation being increase safety by considering the specific autonomous features of the vehicle as detailed in Ho et al. [0029, 0227]. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Ganguli et al. (US 2019/0185010 A1)

As per Claim 10, Solyom et al. discloses the system of claim 1, wherein the local astronomical data includes astronomical data for a current position of the vehicle, and astronomical data for at least one portion of the planned route ([0029-0030, 0085, 0109] Surrounding condition data, for example sun-light conditions, can be detected for a current position or a position ahead on the planned route). 

While Solyom et al. discloses determining astronomical data along a planned route, Solyom et al. does not explicitly disclose wherein the local astronomical data includes astronomical data for a destination of the planned route. 

However, Ganguli et al. teaches: wherein the local astronomical data includes astronomical data for a destination of the planned route ([0011, 0070-0071]; Sun-light conditions for destination location are considered in planning a route to reduce impacts to sensor functionality).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ganguli et al. with the motivation being to consider positioning information to adapt to real-time situations and safely operate the vehicle within its operational ability as detailed in Ganguli et al. [0059-0060]. 

As per Claim 20, Solyom et al. discloses the method of claim 11, wherein the local astronomical data includes astronomical data for a current position of the vehicle, and astronomical data for at least one portion of the planned route ([0029-0030, 0085, 0109] Surrounding condition data, for example sun-light conditions, can be detected for a current position or a position ahead on the planned route). 

While Solyom et al. discloses determining astronomical data along a planned route, Solyom et al. does not explicitly disclose wherein the local astronomical data includes astronomical data for a destination of the planned route. 

However, Ganguli et al. teaches: wherein the local astronomical data includes astronomical data for a destination of the planned route ([0011, 0070-0071]; Sun-light conditions for destination location are considered in planning a route to reduce impacts to sensor functionality).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ganguli et al. with the motivation being to consider positioning information to adapt to real-time situations and safely operate the vehicle within its operational ability as detailed in Ganguli et al. [0059-0060].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                   
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619